DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) Document has been viewed in this session 07/19/2022have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al. 20180204791 (Chen).


    PNG
    media_image1.png
    677
    1035
    media_image1.png
    Greyscale


Regarding claim 1, fig. 8F of Chen discloses an electronic package, comprising: 
an encapsulating layer (labeled as 518/522 in fig. 8B); 
at least one interposer board (502, but 3 are shown above fig. 8F) embedded into the encapsulating layer and having a plurality of through-silicon vias (505s in 502 – see fig. 8A); 
a plurality of conductive pillars (505s in 703) disposed in the encapsulating layer; and 
at least one semiconductor chip 504 as an electronic component disposed on the encapsulating layer and electrically connected to the conductive pillars and the through-silicon vias by a plurality of conductive bumps (as labeled by examiner above), wherein the plurality of conductive bumps are in direct contact with the electronic component, the conductive pillars, and the through-silicon vias, and the electronic component is free from being embedded in the encapsulating layer.

Regarding claim 2, fig. 8F of Chen discloses wherein the encapsulating layer has a surface flush with a surface of the interposer board (see where 502 and 518/522 interface at sides and top surface of 502 and 518 are coplanar).  

Regarding claim 3, fig. 8C of Chen discloses wherein the through-silicon vias or an end surface of the conductive pillars are exposed from a surface of the encapsulating layer.  

Regarding claim 4, fig. 8F of Chen discloses wherein an active component, a passive component or a combination thereof is disposed on the encapsulating layer.

Regarding claim 6, fig. 8F of Chen discloses further comprising a wiring structure 520 disposed on the encapsulating layer and electrically connected to the conductive pillars and the through-silicon vias.

Regarding claim 7, fig. 8F of Chen discloses further comprising a plurality of conductive elements 562 disposed on the wiring structure and electrically connected via the wiring structure to the conductive pillars and the through-silicon vias.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/              Primary Examiner, Art Unit 2829